DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/8/2021 has been entered.
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed3/8/2021. Claims 1, 3-7, 10, 13 and 16 were amended. Claims 2, 8 and 14 were cancelled. Claims 1, 3-7, 9-13 and 15-18 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112(a): Applicant’s arguments and amendments, filed 3/8/2021, with respect to claims 1, 3-7, 9-13 and 15-18 have been  considered and previous rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 3/8/2021, with respect to claims 1, 3-7, 9-13 and 15-18 have been fully considered and are not persuasive.
In regards to applicant’s argument that “Claim 1 is further defined contains additional elements in addition to being implemented by a computer, and the additional elements of claim 1 integrate the abstract idea into a practical application, as these elements (a computer and/or a client) represent an inventive approach for maintenance sites management, to improve a usage efficiency of the maintenance sites. That is, claim 1 is integrated into a practice application and contains additional elements that are sufficient to amount to significantly more than the judicial exception”, (see Remarks, pg. 11-12).
Examiner respectfully disagrees, the current claims are not statutory because they are directed towards an abstract idea without significantly more. The elements being analyzed for significantly more are mere generic computer components being implemented to implement the abstract idea on a computer.

Response to Prior Art Arguments
Applicant's prior art arguments filed 3/8/2021 are moot in light of the newly cited Sells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 USC § 101
Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites a user making a reservation at a maintenance site, checking-in to the reservation, and being given permission to use the reservation. Therefore, the claim as a whole recites “a method for maintenance sites management” comprising the “receiving”, “receiving”, and “providing” steps, which is an abstract idea because it is a certain method of organizing human activity. “A method for maintenance site management” is considered to be is a certain method of organizing human activity because it consists of managing interpersonal relationships between a client and a business by making a reservation, checking-in to that reservation, and giving access to that reservation.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely amounts to “apply it” with the judicial exception. The additional element amounts to performing the method using generic computing components, which does not amount to significantly more than the abstract idea. Accordingly, claim 1 is ineligible. 
Dependent claims 3-6 merely further limit the abstract idea and are thereby considered to be ineligible.
Similarly to claim 1, independent claim 7 is a certain method of organizing human activity. Claim 7 contains the additional elements: “a server for maintenance sites 
Also similarly to claim 1, independent claim 13 is a certain method of organizing human activity. Claim 13 contains the additional elements: “a non-transitory computer readable storage medium”, “computer programs”, and “a processor”. These additional elements merely recite the equivalent of “apply it” or use a computer as a tool to perform the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Accordingly, claim 13 is considered to be ineligible. Dependent claims 15-18 merely further limit the abstract idea and are thereby considered to be ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells et al (US Patent Application Publication No. 20170352011 - hereinafter Sells) in view of Turato et al (US Patent Application Publication No. 2019/0025856 - hereinafter Turato).
Re. claim 1, Sells teaches:
A computer-implemented method for maintenance sites management, to improve a usage efficiency of the maintenance sites, comprising: 
receiving a reservation request submitted by a user through a client, wherein the reservation request comprises a current location information of the user and failure information of an equipment to be repaired; [Sells; ¶66 shows user selecting the type of 
sending information on at least one maintenance site to the client according to the reservation request, such that the user confirm a reservation information according to the information on at least one maintenance site; [Sells; ¶63-¶64 and ¶74-¶75 shows sending of information in regards to the user, of that information is “shops” or maintenance site for customer to take their vehicle to for repair purposes, and then shows user “accepting” or confirming, then further is directed to appointment selection interface]
receiving the reservation information sent by the user through the client; [Sells; ¶86 and Fig. 20 show reservation information entered by user and sent to service provider].
wherein the reservation information at least comprises a target maintenance site and a target usage duration; [Sells; ¶73 shows user provided list of shops with quotes and selecting the quote which would pertain to the shop as that is their quote, “shown in FIGS. 6B and 6C, each quote may optionally include the name of the service provider, the quote price, a description of the services, an address and contact information for the service provider, a customer rating for the service provider, and a link to view the 
providing usage permission of the target maintenance site to the client according to the check-in information to achieve a sharing of the maintenance sites, and thereby improving a usage efficiency of the maintenance sites. [Sells; ¶73-¶75 shows the accepting and additional confirmation by the user for the site and quote such as “FIG. 8 may show a confirmation window for a booked appointment. Additionally, a user may be sent a confirmation message 900 providing information on the appointment”].
Examiner notes that the phrases “to improve a usage efficiency of the maintenance sites” and “to achieve a sharing of the maintenance sites, and thereby improving a usage efficiency of the maintenance sites” recite an intended use of the claim and does not impart any structural limitation.
Sells doesn’t teach, Turato teaches:
receiving check-in information sent by the user through the client during the target usage duration; [Turato; ¶110 “the system server creates a digitally-signed reservation object 1520 and transmits it to the user’s mobile device…The reservation object contains information about the reservation (e.g., start time, end time”; ¶113 “The user device transmits the reservation data to the vehicle’s telematics unit”; ¶114 “the initial BLE transmission from the user device comprises a data packet incorporating a message, the message comprising…the particular reservation data”; ¶115 “The telematics unit first verifies the digital signature of the reservation object…The unit then verifies that the timestamp in the data packet is valid”; The examiner notes the user device transmitting the reservation data to the vehicle’s telematics unit encompasses check-in information.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Turato in the system of Sells, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “enables the fleet owner to more efficiently manage use of fleet vehicles”, [Turato; ¶82].

Claim 7 – 
The server for maintenance sites management of claim 7 substantially mirrors the method of claim 1, and as such is rejected under the same analysis.

Claim 13 – 
The computer readable storage medium of claim 13 substantially mirrors the method of claim 1, and as such is rejected under the same analysis.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells in view of Turato in view of Stew’s Self Service Garage (accessed via Wayback Machine on June 5, 2016, please see attached, accessible at https://web.archive.org/web/20160605012421/http://stewsgarage.com:80/make-an-appointment-2/).
Re. claim 3, Sells in view of Turato teaches the computer-implemented method for maintenance sites management of claim 1.
Sells doesn’t teach, Self Service Garage teaches:
wherein, after the step of receiving, reservation information submitted by the user through the client, the method further comprises: determining, usage deposit of the target maintenance site according to the reservation information (see pages 1 stating "All reservations require a 20% non-refundable deposit");
Initiating, a payment transaction request of the usage deposit to the client, to enable the client to complete a deposit payment transaction (see page 1 describing that to pay the deposit the user must "select the option to pay with a credit or debit card");
Assigning, a reservation usage qualification of the target maintenance site to the client, after the client completes the deposit payment transaction (see page 1 stating that the "reservation is not complete until the deposit is completed through paypal").
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Self Service Garage in the system of Sells, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 9 – 
The server for maintenance sites management of claim 9 substantially mirrors the method of claim 3, and as such is rejected under the same analysis.

Claim 15 – 
.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells in view of Turato in view of Guenec et al (US Patent Application Publication No. 2013/0059603 - hereinafter Guenec).
Re. claim 4, Sells in view of Turato teaches the computer-implemented method for maintenance sites management of claim 1.
Sells doesn’t teach, Guenec teaches:
the reservation information further comprises a client identity identifier or an identifier of the equipment to be repaired (see [0041] describing a reservation made that includes sending guest credentials that may be any appropriate identification, such as a name and a guest ID which includes all of a guest's identifier information); the step of providing, usage permission of the target maintenance site to the client according to the check-in information, specifically comprises: determining, whether the client identity identifier in the check-in information is consistent with the client identity identifier in the reservation information, and/or determining, whether the identifier of the equipment in the check-in information is consistent with the identifier of the equipment for maintenance in the reservation information (see Fig. 5b and [0048] describing a room opening request for a reserved room that includes obtaining the guest ID and sending a room opening request that compares the received reservation data from the request to data in the database); and if consistent, providing, usage permission of the target maintenance site to the client (see Fig. 5b and [0048] describing that if the compared data matches, the door is unlocked and access to the reservation is granted). 
Guenec in the system of Sells, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 10 – 
The server for maintenance sites management of claim 10 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

Claim 16 – 
The computer readable storage medium of claim 16 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sells in view of Turato in view of Brondrup et al (US Patent Application Publication No. 2013/0059603 - hereinafter Brondrup).
Re. claim 5, Sells in view of Turato teaches the computer-implemented method for maintenance sites management of claim 1.
Sells doesn’t teach, Turato teaches:
A computer-implemented method for maintenance sites management of claim 1, wherein, the method further comprises: receiving, end-of-use request submitted 
and obtaining current status information of all equipments at the target maintenance site (see [0127] describing detecting and recording damage to a reserved vehicle on return automatically and/or by user input);
 determining, whether the operating status of all the equipments are normal according to the current status information (see [0127] describing detecting and recording damage or needed maintenance for  a reserved vehicle on return automatically and/or by user input);
 Sending, a checkout reminder information to the client according to judgment result (see [0128] describing that after the calculated damage charge is added to the user invoice, the mobile device may be used to receive the customer signature and then send a receipt, indicating payment; see also Fig. 15 showing that a damage charge may be added to a bill which a customer may then pay after which a receipt is sent to the user);
 turning off, the usage permission of the target maintenance site to the client (see [0075] and Fig. 5 step 530-535 describing that when the reservation ends and the user leaves the vehicle, the doors lock and the starter is disabled).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include at the end of the reservation, determining damaged equipment or needed maintenance and sending checkout information to the user according to the determined result, as taught by Turato, in the system of Sells. Since the claimed invention is merely a combination of old elements, and in the combination each element 
	While Turato teaches a return application and preventing further access to the user at the end of the reservation, it does not explicitly disclose an active check-out request step or turning off the usage permission to a user based on the subsequent check-out. Brondrup teaches receiving end-of-use request submitted by the client (see [0047] and Fig. 4 describing a user sending a check-out request for a reserved hotel room); and turning off the usage permission of the target maintenance site to the client, after receiving a checkout information from the client (see [0047] and Fig. 4 describing that after the check-out request and payment is authorized and verified, the door lock is sent a message to deactivate the user's key token that is used to access the room). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a reservation check-out request and revoking access permissions based on that check-out, as taught by Brondrup, in the self-service garage reservation service of Stew’s Self Service Garage. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 6, Sells in view of Turato in view of Brondrup teaches the computer-implemented method for maintenance sites management of claim 5.
Sells doesn’t teach, Turato teaches:
A computer-implemented method for maintenance sites management of claim 5, wherein, before the step of sending, a checkout reminder information to the client, the method further comprises: generating a maintenance service list and a charge list according to user's usage process (see [0128] describing detecting and recording a need for maintenance; see also Fig. 12 showing a display with fee details, collection fees, deductions, adjustments, and additional fees drop down lists);
 Generating, an additional fee list based on the judgment result (see [0128] describing automatically calculating a damage charge to add to the invoice based on the detected damage; see also Fig. 12 showing a display with fee details, collection fees, deductions, adjustments, and additional fees drop down lists);
 Initiating, a payment transaction request, based on the service list, the charge list and the additional fee list, to the client, such that the client completes the payment transaction (see [0128] describing that after the calculated damage charge is added to the user invoice, the mobile device may be used to receive the customer signature and then send a receipt, indicating payment; see also Fig. 15 showing that a damage charge may be added to a bill which a customer may then pay);
 Sending, the checkout reminder information to the client, after the client has completed the payment transaction (see [0128] describing that after the calculated damage charge is added to the user invoice, the mobile device may be used to receive the customer signature and then send a receipt, indicating 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include at the end of the reservation, determining damaged equipment or needed maintenance and initiating payment for the additional fees and original fee, as taught by Turato, in the self-service garage reservation service of Stew’s Self Service Garage. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 – 
The server for maintenance sites management of claim 11 substantially mirrors the method of claim 5, and as such is rejected under the same analysis.

Claim 12 – 
The server for maintenance sites management of claim 12 substantially mirrors the method of claim 6, and as such is rejected under the same analysis.

Claim 17 – 
The computer readable storage medium of claim 17 substantially mirrors the method of claim 6, and as such is rejected under the same analysis.

Claim 18 – 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628